Name: Commission Regulation (EEC) No 845/82 of 13 April 1982 adopting transitional measures concerning the sugar production levy for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 98/ 12 Official Journal of the European Communities 14. 4 . 82 COMMISSION REGULATION (EEC) No 845/82 of 13 April 1982 adopting transitional measures concerning the sugar production levy for the 1981/82 marketing year Commission Regulation (EEC) No 700/73 of 12 March 1973 laying down certain detailed rules for the appli ­ cation of the quota system for sugar (3), as last amended by Regulation (EEC) No 11 4/79 (4), Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 48 thereof, Whereas the introduction of a new system of producer financial responsibility in the sugar sector requires a revision of the detailed rules concerning the produc ­ tion levy, and in particular of the conditions under which the amount of the levy is established, fixed and collected ; whereas this revision is in preparation ; whereas, in these circumstances, the application of the existing provisions would give rise to substantial diffi ­ culties ; whereas, therefore , to facilitate the changeover to the aforesaid new regime, it appears necessary to adopt a transitional measure to waive Article 5 of HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 700/73 shall not apply for the 1981 /82 marketing year. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 74, 18 . 3 . 1982, p . 1 . 0 OJ No L 67, 14 . 3 . 1973 , p . 12. (4) OJ No L 17, 24 . 1 . 1979 , p . 7 .